
	
		I
		111th CONGRESS
		2d Session
		H. R. 5955
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Graves of
			 Missouri introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To limit the amount of funds which may be made available
		  to Government agencies if Federal taxes are raised, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping the Excessive Growth of the
			 Federal Government Act.
		2.Reduction in spending
			 and hiring at Government agencies
			(a)In
			 generalExcept as provided in
			 subsection (d), whenever there is enacted into law a bill or joint resolution
			 that increases Federal taxes (as determined under subsection (c)), the
			 following restrictions shall apply for the period of time specified in
			 subsection (b):
				(1)No new
			 appropriations may be made to a Government agency.
				(2)No new positions
			 may be created within a Government agency.
				(3)A
			 Government agency must abide by a 5-to-3 ratio of
			 involuntary-separations-to-appointments.
				(b)Duration of
			 restrictionsThe restrictions
			 under subsection (a) shall apply during the period—
				(1)beginning on the
			 date as of which the bill or joint resolution referred to in subsection (a)
			 becomes law; and
				(2)ending at the
			 close of the Congress during which such bill or joint resolution becomes
			 law.
				(c)DeterminationsFor purposes of this Act, determinations
			 referred to in subsection (a) shall be made by the Director of the Office of
			 Management and Budget.
			(d)ExceptionsThe
			 restrictions under subsection (a) shall not apply—
				(1)to positions
			 within a small Government agency or the Department of Defense, the Department
			 of Homeland Security, or the Department of Veterans Affairs; or
				(2)during a period of
			 national emergency declared by the President.
				3.DefinitionsFor purposes of this Act—
			(1)the term
			 Government agency means an Executive agency, as defined by
			 section 105 of title 5, United States Code;
			(2)the term
			 employee has the meaning given such term by section 2105 of
			 title 5, United States Code; and
			(3)the term
			 small Government agency means a Government agency which, for the
			 fiscal year last ending before the start of the Congress during which the bill
			 or joint resolution (as described in subsection a)) becomes law, employs an
			 average of not more than 500 employees (as determined by the Office of
			 Personnel Management).
			
